Citation Nr: 1628865	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  13-21 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural hearing loss.

2.  Entitlement to service connection for a right leg/hip disorder.

3.  Entitlement to service connection for a right ankle disorder.



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to October 1981.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from an October 2011 rating decision, by the Jackson, Mississippi, Regional Office (RO), which denied the Veteran's claims of entitlement to service connection for bilateral sensorineural hearing loss, service connection for a right leg disorder, and service connection for a right ankle disorder.  He perfected a timely appeal to that decision.  

In April 2016, the Veteran testified before the undersigned at a Board hearing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A (2014).  The specific bases for remand are set forth below.  

A.  Service connection for bilateral sensorineural hearing loss.

The Veteran contends that his bilateral hearing loss developed as a result of noise exposure in the military.  

The Veteran was afforded an audiological examination in May 2011.  The Veteran reported decreased hearing since the military.  There was no history of any noise exposure before the military and no recreational noise exposure.  The Veteran reported that, during service, he was in the infantry and was exposed to noise from machine guns, mortars, small arms and explosions.  It was noted that occupational noise exposure included working 20 years at Bryan Foods; however, the Veteran reported using hearing protection during that time.  Following an audiological evaluation, the pertinent diagnosis was mild to moderately severe bilateral sensorineural hearing loss for the frequencies 1000 hertz through 4000 hertz.  

In an addendum to the above opinion, dated in September 2011, the VA examiner stated that review of the Veteran's claims file revealed an audiological evaluation at entrance into the military and an evaluation in September of 1980, but there was no evaluation closer to discharge in October of 1981.  The examiner noted that the entrance examination and the evaluation in September 1980 showed essentially no decrease in hearing sensitivity.  The examiner opined that the Veteran's current hearing loss was less likely as not due to or the result of noise exposure in the military.  However, he again noted that there was no discharge evaluation in the file.  The Board finds that the examiner's opinion and rationale is insufficient for adjudication of the claim.  

A medical opinion based solely on the absence of documentation in the record is inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Also, the Court has held that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal audiometric testing limits at separation from service.  Thus, the Veteran is not required to show a hearing loss disability for VA purposes during service.  The proper inquiry is not whether a hearing loss disability for VA purposes was shown during service; rather, it is whether his current hearing loss disability may be related to his in-service noise exposure.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Here, the examiner did not explain why normal hearing in service indicates that the current hearing loss is not related to service.  

In light of the foregoing, the Board finds that a remand is necessary in order to obtain an opinion that is more thorough than the current opinion provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

B.  Right leg/hip disorder.

The Veteran maintains that he developed a right leg/hip disorder as a result of a fall during service.  The Veteran has stated that he was treated in February 1979 at a first aid clinic on post in Bamberg, Germany when he fell and injured his right leg/hip.  The Veteran indicated that he was released with light duty and put on profile.  

The Board recognizes that the RO made numerous attempts to obtain the Veteran's active service treatment records.  However, as the Veteran has indicated that he was put on a light duty profile, his personnel records would be helpful in this case

Moreover, post-service treatment reports, reflect a history of treatment for a right hip disorder, to include surgery.  A May 2011 treatment record indicates the Veteran was in receipt of Workman's Compensation benefits, presumably for some sort of work injury possibly related to the right hip.  Thus, on remand, the AOJ must attempt to obtain these records from the appropriate repository.  

Finally, the Board notes that the Veteran has not been afforded an examination with respect to his claim for a right leg disorder.  As the Veteran is competent to attest to injuring his right leg/hip in service and as there is evidence of post-service complaints related to the right hip, the Board finds that a VA examination and etiology opinion are warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

C.  Right ankle disorder.

The service treatment records (STRs) are negative for any complaints, findings or diagnoses of a right ankle disorder.  There was no evaluation found at his discharge in October 1981.  

The records indicate that the Veteran served on active duty from August 1978 to October 1981.  The Veteran's military personnel records indicate that he was stationed in Germany from December 27, 1978 to September 9, 1981; his military occupational specialty was infantryman.  

The Veteran maintains that he sustained a right ankle disorder while on active duty.  In his notice of disagreement (NOD), received in February 2012, the Veteran indicated that he slipped, fell and twisted his right ankle while going to the mess hall during basic training at Fort Leonard wood in 1978.  The Veteran indicated that the doctors wrapped his ankle and sent him back to his barracks.  The Veteran maintained that his right ankle has continued to bother him during his civilian time; he reported experiencing occasional swelling which causes difficulty with wearing shoes.  He stated that he is often forced to elevate his right foot to obtain comfort.  He indicated at times he could barely walk, presumably from ankle symptoms.  He noted that the problem had "persisted."  At his personal hearing in April 2016, the Veteran reported that he did a lot of arduous physical training during service; and, at one point, he fell and sought treatment for his right ankle.  

The Board notes that the Veteran is competent to describe and identify a sense of ankle pain.  In light of the Veteran's lay statements attesting to a right ankle injury in service, and right ankle pain since service, the Board believes that the Veteran should be afforded a VA examination to determine the etiology of any right ankle disorder found to be present.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 38 U.S.C.A. § 5103A (d) (West 2014).  

Accordingly, the case is hereby REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

1.  The AOJ should request the Veteran's complete personnel records, or any other responsive records, in order to corroborate the Veteran's contention of being put on a light duty profile after an injury in service around the timeframe of February 1979.  

2.  Identify and obtain any outstanding pertinent VA or private treatment records not already associated with the claims file.  The Veteran should be asked to identify all records of ongoing VA and private treatment and provide releases authorizing VA to obtain all records of private treatment, to specifically include all records of treatment with Drs. G. S. Jones and A. R. Butler.  If the Veteran fails to complete necessary authorizations, tell him that he may obtain and submit the records himself.  If any records cannot be obtained, inform the Veteran of this fact, tell him what efforts were made to obtain the records, and advise him of any additional development that will be undertaken.  

3.  The AOJ should undertake appropriate action to obtain all documents pertaining to the Veteran's Workman's Compensation award, to include any medical records underlying that determination.  All attempts to procure these records should be documented in the file.  If the AOJ cannot obtain these records, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.  

4.  Thereafter, the AOJ should arrange for the Veteran to undergo a VA examination so as to ascertain the nature and etiology of his claimed right leg and right ankle disorders.  The electronic claims file, to include a copy of this remand, must be made available to the examiner.  A discussion of the Veteran's documented medical history and assertions should be included.  The examiner should identify all disorders of the right leg and right ankle.  For each disorder, the examiner must provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (50 percent or greater probability) that the disorder found on examination is attributable to military service.  In doing so, the examiner must consider the Veteran's statements, regarding the onset and continuity of symptomatology.  The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, citing to specific evidence in the record.  The medical reasons for accepting or rejecting the Veteran's statements of continuity of problems since service should be set forth.  

5.  Schedule the Veteran for a VA audiological examination, by an examiner who has not previously examined him, to determine the nature and etiology of the currently diagnosed bilateral hearing loss.  The claims folders must be made available to and reviewed by the examiner in connection with the examination.  After reviewing the file, and conducting a thorough audiological examination, and identifying the nature of the Veteran's hearing loss, the examiner must render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hearing loss was caused by active service, to include the claimed in-service noise exposure.  The VA examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions.  If the VA examiner concludes that the Veteran's hearing loss is not related to service, the examiner must explain, in detail, the reasoning behind this determination that includes the facts of this particular case.  

6.  The AOJ should readjudicate the Veteran's claims.  If any determination remains unfavorable to the Veteran, he should be furnished a supplemental statement of the case (SSOC).  Thereafter, the Veteran should be given the opportunity to respond.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  No action is required of the Veteran until he receives further notice.  The purposes of this remand are to further develop the record and to afford the Veteran due process of law.  By this remand, the Board does not intimate any opinion, either factual or legal, as to the ultimate disposition warranted in this case.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  


_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



